Citation Nr: 0940265	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-31 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of 
endocarditis, status post (s/p) mitral heart valve 
replacement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Appellant served on active duty for training from 
September 1979 to April 1980.  The Appellant also had 
additional service in the Army National Guard, including 
"annual training" from May 31, 2002 to June 6, 2002 and 
"unit training" on June 7, 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Boston, Massachusetts that denied 
service connection for the Appellant's mitral valve 
replacement.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

The Appellant contends that he got endocarditis, which 
ultimately led to mitral valve replacement, during a period 
of National Guard training.

The claims file shows that the Appellant had National Guard 
"annual training" on May 31, 2002 to June 6, 2002 and 
"unit training" on June 7, 2002.  A sick slip dated June 7, 
2002 indicates that the Appellant was then seen for a high 
fever and hot and cold chills and was placed on quarters for 
24 hours.  Thereafter, he sought treatment from private 
physicians for these symptoms; he was eventually hospitalized 
and diagnosed with bacterial endocarditis.  The endocarditis 
caused mitral valve regurgitation that necessitated mitral 
valve replacement in mid-July 2002.  

The National Guard records in the claims file do not specify 
whether the Appellant's service from May 31, 2002 to June 6, 
2002 or, more importantly, his unit training on June 7, 2002, 
constituted active duty for training (ACDUTRA) or inactive 
duty for training (INACDUTRA).  The information is necessary 
for the resolution of the instant claim because of the 
different principles applicable to service connection for 
disabilities that allegedly occurred during ACDUTRA and 
INACDUTRA.  See 38 C.F.R. § 3.6(a).  Specifically, service 
connection may be granted for a disease or injury that first 
manifested during ACDUTRA, while service connection may only 
be granted for injuries, not diseases, that were incurred 
during INACDUTRA.  Service connection may also be granted for 
an acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident that occurred during INACDUTRA, id,  
but there is no evidence that either of those specified 
diseases occurred in this case. 

Since the resolution of this case in large part turns upon 
the characterization of the Appellant's service at the time 
that he first sought treatment for the fever and chills that 
were later diagnosed as symptoms of endocarditis, this 
information must be obtained from the Massachusetts National 
Guard in order to determine this Appellant's entitlement to 
the benefits sought.

In addition, the Appellant has indicated that he was treated 
for similar symptoms at least twice while on "annual 
training" at Fort Pickett, Virginia.  Attempts to obtain 
service treatment records have been made, but in view of the 
need for clarification of the service, an additional search 
will be made.  Appellant claims 23 years in the National 
Guard, so there should be some records somewhere.  An 
additional search of the National Guard Unit and if 
appropriate the National Personnel Records Center should be 
undertaken.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the 
appropriate agency to determine whether 
the Appellant's service in the 
Massachusetts National Guard from May 31 
to June 6, 2002 was ACDUTRA or INACDUTRA 
and whether his service on June 7, 2002 
was ACDUTRA or INACDUTRA.  Once the 
appropriate documentation is received, it 
should be associated with the claims file.  
The National Guard should also be asked to 
explain whether there is any significance 
that the "unit training" day came 
immediately after the "annual training.  
Specifically, is this an indication that 
he might have been noted to be ill and was 
held over in order that medical treatment 
might be provided?

2.  The AMC/RO should contact the National 
Guard Unit and the National Personnel 
Records Center as appropriate in an 
attempt to find the appellant's medical 
records.  Specifically an attempt to 
locate records from May and June 2002 from 
Fort Pickett, Virginia.  If records are 
not found, the claims file should contain 
documentations of the attempts made.

3.  After completion of the above 
development, the Appellant's claim should 
be readjudicated.  If the determination 
remains adverse to the Appellant, he 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


